Citation Nr: 0906681	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-37 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as due exposure to Agent Orange.

2.  Entitlement to service connection for bilateral 
hydrocele/chronic testicular cysts.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In March 2006, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claim of entitlement to service connection for type II 
diabetes mellitus based on in-service exposure to herbicides 
may now be addressed.


FINDINGS OF FACT

1.  The Veteran's active military service, which included 
duty on board naval vessels off the coast of Vietnam during 
1966 and 1968, did not include duty in, or visitation to, the 
Republic of Vietnam.

2.  The Veteran was first diagnosed with diabetes mellitus in 
approximately 2000.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's type II 
diabetes mellitus is etiologically related to his active 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral 
hydrocele/chronic testicular cysts are related to the 
Veteran's active duty.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred or aggravated 
in-service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Bilateral hydrocele/chronic testicular cysts were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in February 2002 and August 2005 of the 
information and evidenced needed to substantive and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO provided notice of how disability ratings 
and effective dates are determined in March 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

The Veteran's service treatment records are unavailable.  
According to February and March 2003 reports from the 
National Personnel Records Center extensive efforts to locate 
them were unsuccessful.  A March 2003 RO file memorandum 
concluded that further efforts to locate the service 
treatment records would be futile.  The Board agrees.  The 
Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of his claim, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, that includes service personnel records, his 
written contentions, private and VA medical records and 
examination reports, dated from 1990 to 2006, Board hearing 
testimony, lay statements, and records considered by the 
Social Security Administration (SSA) in its January 1998 
administrative decision that found the Veteran totally 
disabled and unable to work due to depression and back 
disorders.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and diabetes mellitus becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309.

As noted above, given that the Veteran's service treatment 
records are unavailable, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  Russo.  It is unfortunate that 
the Veteran's service treatment records are currently 
unavailable, however, a grant of service connection for type 
II diabetes mellitus and bilateral hydrocele/testicular cysts 
requires an etiological link between the claimed in-service 
disorders and the currently claimed disabilities.

A.	Type II Diabetes Mellitus

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed type II diabetes mellitus.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam. 

The available evidence of record reflects that the Veteran 
served on active duty from January 1965 to March 1969.  His 
service personnel records and Report of Transfer or Discharge 
(DD Form 214) show that he served aboard the USS RANGER (CVA 
61).  The National Personnel Records Center has verified that 
he was aboard the RANGER during multiple periods when the 
ship served off the coast of the Republic of Vietnam from 
January to December 1966 and from January to May 1968.  The 
Veteran's DD Form 214 shows that he received the Vietnam 
Service and Campaign Medals, but does not show that he had 
actual service on the land mass of the Republic of Vietnam.

As noted above, the Veteran's service treatment records are 
unavailable but he has not asserted that he was diagnosed 
with diabetes mellitus in service.  The post service medical 
evidence of record does not reflect a diagnosis of type II 
diabetes within a year of his discharge from active service.  
Recent treatment records, dated since many years after 
service discharge, note the Veteran's ongoing treatment for 
diabetes mellitus, apparently diagnosed in 2000.  During his 
October 2002 Agent Orange Registry Examination, it was noted 
that type II diabetes was found in 2000, and that the Veteran 
had a history of being in or near Vietnam in the South China 
Sea in the Gulf of Tonkin on an aircraft carrier during 1966, 
1967, and 1968, working in aviation supply and laundry.  He 
said that he was involved in unloading aircraft carriers, 
when he believed he was exposed to herbicides.  Diagnoses 
included type II diabetes, poorly controlled, with early 
nephropathy.

At a November 2002 VA examination conducted by Cheryl 
Mallory, M.D., a private physician, the Veteran said he was 
diagnosed with type II diabetes three or four years earlier.  
The assessment included type II diabetes.

In the Veteran's written statements in support of his claim, 
including his May 2003 notice of disagreement, he argued that 
he may have been exposed to Agent Orange while serving aboard 
the USS RANGER by wind borne exposure or when helicopters 
that sprayed the jungle came on board.  

During his March 2006 Board hearing, the Veteran testified 
that he was stationed aboard the RANGER during his military 
service.  He said that the ship often went in and came out 
for strikes (see hearing transcript, page 6) and that it was 
"possible" that the ship came as close as six miles to the 
Vietnamese shore (Id. at 11).  The Veteran said he was an 
aviation storekeeper for aircraft parts and his duties were 
not primarily on the flight deck.  He and his representative 
essentially maintained that, while aboard ship, the Veteran 
was so close to shore that the wind drift adversely affected 
the sailors and crewman aboard his ship.  The Veteran has not 
asserted nor does the evidence show that he set foot in the 
Republic of Vietnam.  His representative described the 
Veteran as part of the blue water navy (Id. at 8).  

During the hearing, the representative pointed to a section 
of the 1991 version of the VA Adjudication Procedure Manual 
M21-1 dated June 1,1999 (and amended in February 2002) 
(hereinafter M-21), indicating that, absent contradictory 
evidence, service in Vietnam will be conceded if records show 
that the veteran received the Vietnam Service Medical (Id. at 
7).  The representative contended that, since the Veteran's 
claim was filed in October 2001, and prior to the February 
2002 amendment, the earlier version should be applied to the 
Veteran's claim and service connection was thus warranted.  

But, in Haas v. Peake, the Federal Circuit Court specifically 
held that VA's interpretation of its regulation requiring 
physical presence within Vietnam to be entitled to a 
presumption of exposure to herbicide was not inconsistent 
with the language of 38 C.F.R. § 3.307(a)(6)(iii) and that 
the current interpretation was consistent for more than a 
decade.  The Federal Circuit Court said that, while the 
regulation was subject to competing interpretations, it was 
not unusual for an interpretive regulation to be ambiguous.  
Further, while the M21 section discussed above provided 
evidence of a different earlier interpretation, such a prior 
inconsistent interpretation did not deprive VA's current and 
longstanding interpretation, reflected by statements 
including the General Counsel precedent opinion and 
regulatory comments dating to 1997, of the right to judicial 
deference.  Moreover, the Federal Circuit Court stated that 
the pre-2002 version of the M21 section was not a substantive 
rule that could be amended only by notice and comment rule 
making.  Thus, the representative's argument fails in light 
of the Federal Circuit Court's holding.

Here, no records submitted by the Veteran, or provided by the 
service department, specifically indicate that he was on the 
land mass of the Republic of Vietnam.  In further support of 
his claim, the Veteran would point to articles submitted on 
his behalf regarding the effect of Agent Orange, including 
"A Report to the Department of Veterans Affairs, Australia" 
by the National Research Center for Environmental Toxicology 
in December 2002, that investigated the potential for 
exposure of sailors to contaminants via drinking water and 
the effects of distillation on sailor's drinking water, and a 
November 1990 internet article titled "The Story of Agent 
Orange", that discussed "mist drift" and noted that 
"troops operating more than six miles from defoliation 
operations could" find dioxin in their food and water (Id. 
at pages 5-6).  

The Board notes, however, that these documents contain no 
specific findings pertaining to this Veteran's manifestation 
of type II diabetes mellitus.  As a lay person, relying on a 
generic medical treatise, the appellant is not qualified to 
render a medical opinion as to the etiology of the cause of 
his type II diabetes mellitus.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (holding that treatise evidence cannot 
simply provide speculative generic statements not relevant to 
the veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).

The Veteran's account of his exposure to Agent Orange, 
although not implausible, is not documented in any way.  

The Board appreciates the Veteran's testimony at his Board 
hearing.  However, the information he imparted during the 
hearing is not been helpful in establishing his presence on 
the ground in the Republic of Vietnam.  His descriptions of 
his service aboard ship are consistent with well-known 
historical events, but do not assist in corroborating his 
account of in-service exposure to herbicides.

The National Personnel Records Center has clearly advised VA 
that it has no further information to impart, and the Veteran 
has testified that he had no further evidence to submit.  In 
view of the foregoing record, the Board is unable to conclude 
that the evidence creates a reasonable doubt that his active 
service included duty on the ground within the Republic of 
Vietnam.  Efforts to secure official records confirming his 
presence in Vietnam have yielded no confirmation.  Because 
type II diabetes mellitus arose many years after his 
separation from service, and because there is no competent 
evidence directly linking the appellant's disorder to service 
there is no basis to grant service connection.

B.	Bilateral Hydrocele/Chronic Testicular Growths

The Veteran seeks service connection for bilateral hydrocele 
and testicular cysts and, in his notice of disagreement, 
maintained that service treatment records show that his 
bilateral hydrocele started in service.  During his 2006 
Board hearing, he testified that, while aboard the USS 
RANGER, he was seen in sick call four or five times for his 
testicular cysts that were treated with whirlpool baths.  He 
testified that he never directly asked a current treating 
physician if his testicular cysts were related to service 
(see hearing transcript at pages 14-15).  The veteran 
indicated that, after service, he worked in a ship yard and 
employment examinations did not address his testicular cysts. 

In support of his claim, the Veteran submitted a July 2003 
signed statement from D.R.L., a service comrade, who recalled 
that the Veteran said he was undergoing physical therapy in 
the whirlpool bath in sick bay for growths on his testicles.  
Also of record is a July 2003 signed statement from the 
Veteran's wife, to the effect that he had lumps on his 
testicles when they married in 1968.

Pertinent medical evidence of record includes a September 
1994 report from George Krick, M.D., a rheumatologist, 
indicating that the Veteran recalled having a clear penile 
discharge several weeks to months earlier, associated with 
slight testicular soreness without dysuria, thought to be 
secondary to taking Zoloft and difficulty with penile 
erection.  However, in a January 1995 signed statement, 
Ronald G. Anderson, M.D., a urologist, indicated that 
examination findings revealed no abnormalities of the 
genitals or prostate.  Dr. Anderson opined that the Veteran 
had idiopathic erythrocyturia with unknown etiology.  

Results of the Veteran's October 2002 VA Agent Orange 
Registry Examination include his report of occasional 
enlargement of the testicles.  Objectively, he had normal 
adult external male genitalia.  His testes were descended 
bilaterally and were nontender, slightly enlarged with 
torpedo-shape, bilaterally.  The Veteran's skin was warm, 
dry, and pink.  There were numerous areas of pitting and 
evidence of facial cystic acne.  Diagnoses included cystic 
acne. 

During the November 2002 VA examination performed by Dr. 
Mallory, the Veteran gave a history of noticing growths on 
both sides of his testicles in 1967 or 1968 that gradually 
increased in size over time but which did not cause 
discomfort.  He developed urinary problems and impotence in 
1992 that he attributed to diabetes.  The Veteran said that 
his testicular growths were evaluated by ultrasound and he 
was told they were cysts and that they grew minimally in the 
last few years.  Objectively, his penis appeared normal, and 
there was some mild scrotal enlargement thought to be mild 
hydrocele, bilaterally.  Dr. Mallory said the Veteran had 
some fluctuant cystic feeling masses in the epididymal area 
that were nontender.  The assessment included chronic 
testicular cysts and bilateral hydrocele.   

The Veteran has contended that service connection should be 
granted for bilateral hydrocele/chronic testicular cysts.  
Although the evidence shows that the Veteran currently has a 
mild bilateral hydrocele and testicular cysts, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  In 
fact, the first post service medical evidence of record of 
the bilateral hydrocele and testicular cysts is from 2002, 
more than 30 years after the veteran's separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.)  In short, no medical opinion or other 
medical evidence relating the Veteran's bilateral 
hydrocele/chronic testicular cysts in service or any incident 
of service has been presented.

Therefore, the claim is denied.

C. Both Claims

The Veteran and his wife and friend, as lay persons without 
medical training, do not meet the burden of presenting 
competent evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements.  While 
the Veteran can attest to factual matters of which he had 
first-hand knowledge neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he or any of his lay witnesses has medical 
training to provide competent medical evidence as to the 
etiology of the claimed type II diabetes mellitus and 
bilateral hydrocele/chronic testicular cysts.

The evidence reveals no competent medical evidence of a nexus 
between any in-service injury or disease and either type II 
diabetes mellitus or bilateral hydrocele and testicular 
cysts.  The preponderance of the evidence is therefore 
against the appellant's claims.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus as due to exposure to Agent Orange is denied.

Entitlement to service connection for bilateral 
hydrocele/chronic testicular cysts is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


